RESOLUCIÓN
San Juan, Puerto Rico, a 3 de abril de 1987
En noviembre de 1985 el Sr. Rogelio Arroyo Ramos pre-sentó en la Secretaría del Tribunal Supremo, a tenor con lo dispuesto en la Regla 13(b) del Reglamento del Tribunal Supremo, una queja debidamente juramentada contra el Lie. Ángel Manuel Ciordia. Luego de habérsele dado oportunidad al licenciado Ciordia para expresarse, el 13 de febrero de 1986 ordenamos al Procurador General realizar una investigación y rendir un informe sobre la misma. El 23 de mayo de 1986 *660el Procurador General presentó el informe y el 5 de junio el Tribunal le devolvió el expediente y ordenó ampliar el informe indicándole específicamente que entrevistara “a varios de los demandantes en el pleito llevado contra Chas F. Smith, Inc., así como a las señoras Catalina Sánchez e Isabel Alers, que fueron representadas por el querellado”. Exhibit K, Anejo VI, pág. 88. El 6 de octubre de 1986 el Procurador General pre-sentó un informe suplementario y el 24 de octubre le ordena-mos radicar querella contra el licenciado Ciordia. En relación con esta resolución el licenciado Ciordia solicitó reconsidera-ción, la cual fue denegada el 13 de noviembre de 1986.
El 12 de diciembre de 1986 se presentó la querella, la cual fue contestada el 29 del mismo mes. El 23 de enero de 1987 designamos al Hon. Vicente López Pérez, Juez Especial, para que actuara como Comisionado Especial en este caso. El 11 de febrero se celebró una conferencia con antelación a la vista en la cual la Procuradora General Auxiliar, Eliadís Orsini Za-yas, informó que “había ciertos aspectos que [ameritaban] ser evaluados”. El Comisionado concedió un término para rendir un informe sobre “la teoría de las partes y la prueba docu-mental y testifical”.
Así las cosas, el 4 de marzo de 1987 el Procurador General presentó una escueta moción en la cual, sin explicar ni funda-mentar, informó a este Tribunal que la Oficina del Procurador General había retirado los cargos contra el Lie. Ángel Manuel Ciordia.
Un vez este Tribunal ordena al Procurador General realizar una gestión relacionada con algún procedimiento disciplinario, el Procurador no puede, motu prop rio, dejar de cumplir con la misma. Comenzado el procedimiento disciplinario mediante la presentación de querella, es al Tribunal al que le corresponde determinar si ordena que se retiren los cargos, que se archive la querella o que se impongan sanciones disciplinarias. De estimar el Procurador General, por alguna *661razón o causa, que se deben retirar los cargos o de alguna forma variar o modificar la orden del Tribunal, deberá solici-tar permiso mediante moción bien fundamentada.
Por todo lo antes expuesto, se ordena al Procurador General, que dentro del término de veinte (20) días, contados a partir de la notificación de esta resolución, comparezca a ex-plicar y fundamentar debidamente su solicitud para que se le permita retirar los cargos contra el licenciado Ciordia.
Se ordena la publicación de esta resolución.
Lo acordó el Tribunal y certifica el Secretario General. El Juez Asociado Señor Negrón García se inhibió.
(Fdo.) Bruno Cortés Trigo Secretario General